

116 HR 8877 IH: Jumpstart for Head Start Act of 2020
U.S. House of Representatives
2020-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8877IN THE HOUSE OF REPRESENTATIVESDecember 4, 2020Mr. Neguse (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make an emergency additional appropriation to carry out the Head Start Act.1.Short titleThis Act may be cited as the Jumpstart for Head Start Act of 2020.2.AppropriationThe following additional amount is hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, $1,700,000,000 for making payments under the Head Start Act, including for Federal administrative expenses, and allocated in an amount that bears the same ratio to such amount as the number of enrolled children served by the Head Start agency involved bears to the number of enrolled children by all Head Start agencies: Provided, That none of the funds appropriated by this Act shall be included in the calculation of the ‘‘base grant’’ in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 645(d)(3) of the Head Start Act: Provided further, That funds appropriated by this Act shall not be subject to the allocation requirements of section 640(a) of the Head Start Act.